The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2014

                                      No. 04-14-00052-CR

                                        Carli MCGAA,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1004
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
        Appellant has filed a motion for leave to hand-file a paper copy of a motion for extension
of time to file appellant’s brief.

        Except for good cause shown, all pleadings filed by attorneys in criminal cases must be
electronically filed. TEX. R. APP. P. 9.2(c)(1). Appellant’s motion for leave states only that he
“has been unable to e-file” the motion for extension of time and does not attempt to show any
good cause. Nevertheless, we will grant the motion for leave to file the First Agreed Motion to
Extend Time to File Appellant’s Brief on paper. Counsel is advised that all subsequent
motions and appellant’s brief must be electronically filed.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court